Citation Nr: 1754778	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 30 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to September 2002.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a February 2012 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In December 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The February 2012 rating decision increased the rating for the Veteran post total arthroplasty left knee disability to 100 percent effective October 12, 2010, and 30 percent effective December 1, 2011.  In April 2012 he filed a (timely) notice of disagreement (NOD) with that decision.  While an October 2013 rating decision assigned a temporary total rating effective November 7, 2012 and continued the 30 percent rating from January 1, 2013, a statement of the case (SOC) has not been issued in response to the NOD, and the Board is required to take corrective action.  

[Notably, the November 2014 certification of the appeal to the Board lists left knee disability (rather than right knee disability).  At the December 2016 Board hearing, it was confirmed that the right knee disability (regarding  which an SOC was issued and a timely Form 9 was submitted) was before the Board; the Veteran's hearing testimony addressed his right knee disability]. 

At the December 2016 Board hearing, the Veteran testified regarding other psychiatric diagnoses, to include depression.  The Board interprets his claim as encompassing all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim of service connection for a specific psychiatric diagnosis constitutes a claim of service connection for any psychiatric entity diagnosed or shown by the record).  The issue is characterized accordingly.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD was denied because there was no confirmed clinical diagnosis of the disorder.  April to August 2010 private treatment records note that the Veteran reported flashbacks, dreaming of conflict, abnormal dreams and memories of the war.  The provider indicated that the Veteran should be referred to a psychiatrist.  An October 2010 private provider's statement notes that the Veteran meets the criteria for a diagnosis of PTSD; the provider has a Master of Arts degree and is not a psychologist or psychiatrist.  

On October 2010 VA PTSD examination, the examiner determined that the Veteran did not have PTSD under DSM-IV criteria.  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the criteria as outlined in the DSM-5.  See 38 C.F.R. § 4.125(a) (2017).  As the Veteran's claim was certified to the Board in November 2014, a diagnosis of PTSD must conform to DSM-5.  The October 2010 VA examination did not address the diagnosis of depression, and the opinion then offered is inadequate for rating purposes (as all psychiatric diagnoses must be considered).  Therefore, another psychiatric examination of the Veteran is necessary.  

The Veteran was not afforded a VA examination in connection with his claim of service connection for OSA.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon the Court held that requirement (3), i.e., that a disability may be associated with service is a "low threshold" requirement.  The Veteran's service separation examination report is silent regarding a sleep disability, but in a report of medical history at the time, he endorsed having trouble sleeping.  Following service, OSA was diagnosed in August 2010.  An August 2010 statement from the Veteran's wife notes that she witnessed his loud snoring and daytime sleepiness during the last ten years.  At the December 2016 Board hearing, the Veteran testified that during service he would fall asleep at his desk and experience fatigue after driving in a convoy (but acknowledged he did not receive treatment for sleep apnea in service).  The Board finds that the circumstances outlined meet the low threshold standard endorsed by CAVC in McClendon, and that an examination to establish the existence, nature, and likely etiology of any sleep apnea is necessary.

At the December 2016 Board hearing, the Veteran testified that his right knee disability has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in October 2010, more than 7 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, the Veteran timely filed an April 2012 NOD initiating an appeal of a February 2012 rating decision that assigned a 30 percent rating for left knee disability; a subsequent (October 2013) rating decision resumed the 30 percent rating from January 1, 2013. The AOJ has not issued a SOC in the matter, and a remand for corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  Notably, this issue is not now fully before the Board, and will only be so if the Veteran timely files a substantive appeal following issuance of a SOC.

Additionally, the most recent records of the Veteran's VA treatment in his electronic claims file are from October 2014.  Updated records of private and VA treatment he has received for the disabilities at issue may contain pertinent information, and VA records are constructively of record.  Accordingly, such records must be secured. 
The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for psychiatric disability, sleep apnea, and knee disabilities and to provide all releases necessary for VA to secure any private records of such evaluations and/or treatment.  The AOJ should secure complete clinical records of such evaluations and/or treatment from all providers identified, to specifically include all updated VA records since October 2014.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or a psychologist to determine the existence, nature, and likely etiology of any psychiatric disorder (to include PTSD and depression). The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should respond to the following:

(a) Please identify by diagnosis each psychiatric disorder entity found. 

(b) Please Identify the likely etiology for each psychiatric disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is etiologically related directly to the Veteran's service (was incurred during service or as a result of events therein)? 

The examiner must include rationale with all opinions.  The rationale should reflect consideration of the Veteran's lay accounts.

3.  The AOJ should also arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of his sleep apnea.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have an obstructive sleep apnea (OSA)? 

(b) Please identify the likely etiology for the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related directly to his service (due to disease, injury, or event, or had its onset, therein)? Please review the statements from the Veteran and his spouse regarding trouble sleeping in service and symptoms noted postservice.

(c) If a sleep apnea diagnosed is found to be unrelated to the Veteran's service, please identify the etiology for the disability considered more likely.

The examiner should include rationale with all opinions.

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right knee disability.  The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:
Please assess the current severity of the Veteran's service-connected right knee disability. All related pathology, symptoms (and their frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies (specifically including range of motion studies) should be completed. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also indicate whether there is X-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such).  

5.  The AOJ should then review the entire record, arrange for any additional development suggested, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

6.  The AOJ should also issue an appropriate SOC in the matter of the rating for Vhe veteran's left knee disability. The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, that matter should also be returned to the board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

